DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification 
3.	The title of the invention is not descriptive.  A new title is required that is clearly 
indicative of the invention to which the claims are directed. 
 
Claim Objection
4.	Claims 7-8 are objected to because of the following informalities:
In line 11 of claim 7: “… the second gap ..." should be changed to --... the intervening second gap ...--. 
In line 4 of claim 8: “… the second gap ..." should be changed to --... the intervening second gap ...--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 7-8 recite the limitation "the first gap" in line 12 of claim 7 and line 3 of claim 8, respectively.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (U.S. Pub. No. US 2016/0238903 A1) in view of Matsumoto (U.S. Patent No. US 6,950,165 B2).

As to claim 1, Morimoto (Figs. 1-6) teaches a display device (a display device with a liquid crystal display panel in such an IPS mode; Fig. 1) comprising: 
a first common electrode (a common electrode 110 corresponding upper pixel electrode 112; Figs. 2-3); 
a second common electrode (a common electrode 110 corresponding lower pixel electrode 112; Figs. 2-3); 
a first signal line (a picture signal line 20) overlapping the first common electrode (the common electrode 110 corresponding upper pixel electrode 112) and the second common electrode (the common electrode 110 corresponding lower pixel electrode 112) (Figs. 2-3); 
a first metal line (a common metal interconnection 30 corresponding upper pixel electrode 112) overlapping the first signal line (the picture signal line 20) and the first common electrode (the common electrode 110 corresponding upper pixel electrode 112) (Figs. 2-3); and 
a second metal line (a common metal interconnection 30 corresponding lower pixel electrode 112) overlapping the first signal line (the picture signal line 20) and the second common electrode (the common electrode 110 corresponding lower pixel electrode 112) and spaced apart from the first metal line (the common metal interconnection 30 corresponding upper pixel electrode 112) (Figs. 2-3), 
wherein the first metal line (the common metal interconnection 30 corresponding upper pixel electrode 112) comprises an extension portion (a circular portion) extending between the first common electrode (the common electrode 110 corresponding upper pixel electrode 112) and the second common electrode (the common electrode 110 corresponding lower pixel electrode 112) (Figs. 2-3).
	Morimoto does not teach [a second common electrode] spaced apart from the first common electrode.
	Matsumoto (Figs. 3-4) teaches 
[a second common electrode] (a common electrode interconnect line 226 of a pixel which is in the next (below) row; Fig. 3A) spaced apart (Fig. 4A) from the first common electrode (a common electrode interconnect line 226 of a pixel; Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a common electrode interconnect line as taught by Matsumoto into a common electrode of a display device of Morimoto because a common electrode interconnect line reduces an area of a common electrode.

Allowable Subject Matter
9.		Claims 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance: The 
prior art of record, Shepelev (U.S. Pub. No. US 2016/0188107 A1) and Hao (U.S. Pub. No. US 2018/0059830 A1), either singularly or in combination, does not teach limitations “a second sensor line overlapping the second sensor electrode without overlapping the first sensor electrode, extending between the first sensor electrode and the second sensor electrode and electrically connected to the second sensor electrode; a first spacer overlapping the first sensor line between the first sensor electrode and the second sensor electrode; and a second spacer overlapping the second sensor line between the first sensor electrode and the second sensor electrode” of claim 13 in combination with other limitations.


10.		Claims 2-6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, Morimoto and Matsumoto, either singularly or in combination, does not teach a limitation “wherein the spacer overlaps the extension portion, the extension portion comprises a first end portion located between the first common electrode and the second common electrode” with other limitations of claim 2 of the base claim and a limitation “wherein the first drain electrode and the second drain electrode are located between the first common electrode and the second common electrode” with other limitations of claim 4 and the base claim.

Conclusion

11.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chang (U.S. Patent No. US 8,625,065 B2) is cited to teach an array substrate having an enhanced aperture ratio and enhanced light transmission.
Shepelev (U.S. Pub. No. US 2016/0188107 A1) is cited to teach a processing system including a sensor module configured to drive a first sensor electrode of a plurality of sensor electrodes with a first sensing signal during a first time period, wherein the first sensor electrode comprises a first display electrode of a display, the first display electrode configured to updating display pixels of the display and for capacitive sensing.
Hao (U.S. Pub. No. US 2018/0059830 A1) is cited to teach an in-cell touch panel which is an integration of a capacitive panel and an in plane switching (IPS) panel.


Inquiry
13.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691